—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered December 10, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the court failed to fully respond to the jury’s request for a readback of certain testimony is unpreserved for appellate review (see, CPL 470.05 [2]; People v McCall, 88 NY2d 838, 840; People v Nuccie, 57 NY2d 818, 819). In any event, the court responded meaningfully to the jury’s request for a readback of part of the identifying undercover officer’s testimony (see, CPL 310.30; People v Lourido, 70 NY2d 428; People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]), without merit, or do not require reversal. Mangano, P. J., Bracken, S. Miller and Gold-stein, JJ., concur.